     Case 1:21-cv-00799-DAD-SKO Document 12 Filed 08/10/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DARREN GILBERT,                                     No. 1:21-cv-00799-NONE-SKO
12                        Plaintiff,                      ORDER DIRECTING THE CLERK OF
                                                          COURT TO ASSIGN A DISTRICT JUDGE
13             v.                                         TO THIS MATTER AND CLOSE THE CASE
14    C. W. BROWER, INC.,                                 (Doc. 11)
15                        Defendant.
16

17

18            On August 6, 2021, Plaintiff filed a notice of voluntary dismissal, notifying the Court of the

19   dismissal of this action with prejudice. (Doc. 11.) Plaintiff filed this notice before the opposing

20   party served either an answer or a motion for summary judgment. As such, Plaintiff has voluntarily

21   dismissed this matter, with prejudice, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

22   Procedure. The Court therefore DIRECTS the Clerk of Court to assign a district judge to this matter

23   and thereafter close this case.

24

25   IT IS SO ORDERED.

26   Dated:     August 9, 2021                                    /s/ Sheila K. Oberto                 .
27                                                       UNITED STATES MAGISTRATE JUDGE

28
